Dear Mr. McManis:
Your inquiry of recent date raises the following legal issue for our review:
       May a faculty member and department head of Nicholls State University simultaneously serve as a Commissioner on the Lafourche Parish Home Mortgage Authority?
The provisions of the Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61, et seq., permit an individual to hold state full-time employment and local part-time appointive office. This office is of the opinion that you may hold both mentioned positions concurrently.
In any event, LSA-R.S. 42:66(B) would permit the concurrent holding of these positions. LSA-R.S. 42:66(B) provides:
       B. Nothing in this Part shall be construed to prevent
a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective of  appointive office. (Emphasis added).
We hope the foregoing is helpful to you. Should you have other questions, please contact this office.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Bruce L. McManis, Ph.D. Professor and Head-Nicholls State University P.O. Box 2015 Thibodaux, LA 70310
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL